DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to Claim 19 recites “the first electrode disposed in the at least one subpixel does not include the protrusion.” However, claim 1, upon which claim 19 depends, recites in lines 11-13 “the first electrode including at least one protrusion on a surface thereof.” The cited limitations above conflict with each other. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in lines 9-11 “a first electrode disposed on a portion of the concave portion and a surrounding portion disposed around the concave portion in the at least one subpixel area.” The claim scope is not clear. For the purpose of examination, the above limitation is interpreted as “a first electrode disposed on a portion of the at least one concave portion and a surrounding portion of the insulation film around the at least one concave portion in the at least one subpixel area.” Also, “the concave portion” in lines 16 and 19 is interpreted as “the at least one concave portion;” and “the protrusion” in line 22 is interpreted as “at least one protrusion.” Claims 2-20 are rejected as they depend upon claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “at least one protrusion” in line 2. However, claim 1, upon which claim 4 depends, already recites “at least one protrusion” in line 12. Therefore, the claim scope is not clear. For the purpose of examination, “at least one protrusion” in claim 4 is interpreted as “the at least one protrusion.”
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 5 is interpreted as “The organic light emitting display panel of claim 1, wherein the at least one protrusion is provided on a whole or part of the top surface of the first electrode disposed on the portion of the at least one concave portion, and is provided on the whole top surface of the first electrode disposed on the surrounding portion of the insulating film around the at least one concave portion.”
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 6 is interpreted as “The organic light emitting display panel of claim 1, wherein the at least one protrusion is not provided in an area overlapping an area 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 7 is interpreted as “The organic light emitting display panel of claim 1, wherein a density of the at least one protrusion provided in an area overlapping an area where the flat portion of the at least one concave portion is disposed differs from a density of the at least one protrusion provided in an area overlapping an area where the inclined portion of the at least one concave portion is disposed.”
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 8 is interpreted as “The organic light emitting display panel of claim 1, wherein the organic light emitting display panel includes at least two subpixels, wherein the first electrode is disposed in each of the at least two subpixels, and wherein at least one of a density and size of the at least one protrusion provided on the top surface of the first electrode differs between the at least two subpixels emitting different colors of light.”
Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the concave portion” in line 7. Claim 1, upon which claim 10 depends, already recites at least one concave portion” in line 5. Therefore, the claim scope is not clear. For the purpose of examination, “the concave portion” in claim 10 is interpreted as “the at least one concave portion.” Claims 11-18 are rejected as they depend upon claim 10.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the concave portion” in line 4. Claim 1, upon which claim 10 depends, already recites at least one concave portion” in line 5. Therefore, the claim scope is not clear. For the 
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 17 is interpreted as “The organic light emitting display panel of claim 9, wherein a second light emitting part provided in the emitting area includes an area in which the first electrode overlaps the inclined portion of the at least one concave portion through up to an area in which the first electrode is disposed on at least one side surface of a contact hole of the insulation film.” Claim 18 is rejected as it depends upon claim 17.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of examination, claim 18 is interpreted as “The organic light emitting display panel of claim 17, wherein a brightness of the second light emitting part decreases as a distance to the area where the first electrode overlaps the inclined portion of the at least one concave portion increases.”
Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
a substrate;
an insulation film disposed on the substrate and including at least one concave portion, the at least one concave portion including a flat portion and an inclined portion surrounding the flat portion in at least one subpixel area;
a first electrode disposed on a portion of the at least one concave portion and a surrounding portion of the insulating film around the concave portion in the at least one subpixel area, the first electrode including at least one protrusion on a surface thereof;
a bank including a first portion positioned on a portion of the at least one concave portion and a second portion positioned on the surrounding portion;
an organic layer overlapping the at least one concave portion and disposed on the first electrode, the organic layer having a surface shape corresponding to a shape of a top surface of the first electrode having the at least one protrusion on the first electrode; and
a second electrode having a surface shape corresponding to the surface shape of the organic layer in an area overlapping the organic layer, wherein
an area in which the first electrode overlaps the flat portion and does not overlap the bank is a first light emitting part, wherein
an area in which the bank overlaps the first electrode and the flat portion is a first non-light emitting part, and wherein

Claims 22-23 are rejected as it depends upon claim 21.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites in lines 9-11 “a first electrode disposed on a portion of the concave portion and a surrounding portion disposed around the concave portion in the at least one subpixel area.” The claim scope is not clear. For the purpose of examination, the above limitation is interpreted as “a first electrode disposed on a portion of the at least one concave portion and a surrounding portion of the insulation film around the at least one concave portion in the at least one subpixel area.” Also, “the concave portion” in lines 16 and 19 is interpreted as “the at least one concave portion.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-10, 15-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG-Pub No.: 2021/0098650 A1, hereinafter, “Lin”) in view of Choi et al. (US PG-Pub No.: 2014/0353595 A1, hereinafter, “Choi”).
Regarding claim 1, Lin discloses an organic light emitting display panel (6; see Lin, FIG. 6) including an active area with a subpixel (6), comprising:
a substrate (102, FIG. 6);
an insulation film (610F+104, ¶¶ [0049] and [0050]) disposed on the substrate (102) and including at least one concave portion (a concave portion where 606 is, FIG. 6), the at least one concave portion including a flat portion (a bottom portion) and an inclined portion (a sidewall portion) surrounding the flat portion (the bottom portion) in at least one subpixel of the active area (FIG. 6);

a bank (624, FIG. 6) including a second portion disposed on the insulation film (610F+104) and the first electrode (612) in an area corresponding to the surrounding portion (FIG. 6);
an organic layer (114, ¶ [0056]) overlapping the concave portion (FIG. 6) and disposed on the first electrode (612), the organic layer (114) having a surface shape corresponding to a shape of a top surface of the first electrode (612) having the protrusion on the first electrode (612); and
a second electrode (116, ¶ [0030]) disposed on the organic layer (114) and the bank (624), the second electrode (116) having a surface shape corresponding to the surface shape of the organic layer (114) in an area overlapping the organic layer (114, FIG. 6).
Lin is silent regarding a plurality of subpixels; the bank (624) including a first portion disposed on the first electrode (612) in an area corresponding to a portion of the concave portion.
Choi, however, discloses an organic light emitting display panel (see Choi, FIG. 3), comprising a plurality of subpixels (¶¶ [0086] and [0101]); a bank (223, FIG. 3) including a first portion disposed on a first electrode (221, ¶ [0085]) in an area corresponding to a portion of a concave portion (FIG. 3).

Note: “corresponding to” is interpreted as “overlapping in a plan view.” “a first electrode disposed on a portion of the concave portion and a surrounding portion disposed around the concave portion in the at least one subpixel area” recited in lines 9-11 is interpreted as “a first electrode disposed on a portion of the at least one concave portion and a surrounding portion of the insulation film around the at least one concave portion in the at least one subpixel area.” Also, “the concave portion” in lines 16 and 19 is interpreted as “the at least one concave portion;” and “the protrusion” in line 22 is interpreted as “at least one protrusion.”

Regarding claim 2, Lin in view of Choi discloses the organic light emitting display panel of claim 1, wherein the first electrode (612) includes a light reflective metal (¶¶ [0037] and [0050]; 612 and 112 both are a pixel electrode, it is labelled differently since they are in different embodiments).

Regarding claim 3, Lin in view of Choi discloses the organic light emitting display panel of claim 1, wherein in the at least one subpixel area, at least one thin film transistor (110D, ¶ [0028]) is disposed on the substrate (102) and under the insulation film (610F+104), wherein the insulation film (610F+104) includes a contact hole (110C, 

Regarding claim 9, Lin in view of Choi discloses the organic light emitting display panel of claim 1, wherein each of the subpixels includes a emitting area (Lin’s 606 or Choi’s OLED), and wherein a emitting area (Lin’s 606 or Choi’s OLED) of at least one subpixel of a plurality of subpixels includes a first light emitting part (Lin’s 606 or Choi’s OLED) in which a first portion of the bank (Lin’s 624 or Choi’s 223) does not overlap the first electrode (Lin’s 612 or Choi’s 221) in the flat portion of the concave portion (Lin’s FIG. 6 and Choi’s FIG. 3).
Note: for the purpose of examination, claim 9 is interpreted as “The organic light emitting display panel of claim 1, wherein each of the plurality of subpixels includes an emitting area, and wherein the emitting area of at least one subpixel of the plurality of subpixels includes a first light emitting part in which the first portion of the bank does not overlap the first electrode in the flat portion of the at least one concave portion.”

Regarding claim 10, Lin in view of Choi discloses the organic light emitting display panel of claim 9, wherein the emitting area includes: a second light emitting part surrounding the first light emitting part, and wherein the second light emitting part corresponds to an area in which the first electrode (Lin’s 612 or Choi’s 221) overlaps the inclined portion of the concave portion (Lin’s FIG. 6 and Choi’s FIG. 3).
Note: “the concave portion” in line 7 of claim 10 is interpreted as “the at least one concave portion.”

Regarding claim 15, Lin in view of Choi discloses the organic light emitting display panel of claim 10, further comprising a second non-light emitting part (part overlapping 624; Lin, FIG. 6) surrounding the second light emitting part (FIG. 6).

Regarding claim 16, Lin in view of Choi discloses the organic light emitting display panel of claim 15, wherein the second non-light emitting part (part overlapping 624) corresponds to an area in which the second portion of the bank (624) is disposed (Lin, FIG. 6).

Regarding claim 17, Lin in view of Choi discloses the organic light emitting display panel of claim 9, wherein a second light emitting part provided in at least one emitting area among the plurality of emitting areas includes an area in which the first electrode (Lin’s 612) overlaps the inclined portion of the concave portion through up to an area in which the first electrode (612) is disposed on at least one side surface of a contact hole (110C, labelled in Lin’s FIG. 1) of the insulation film (610F+104; Lin, FIG. 6).
Note: for the purpose of examination, claim 17 is interpreted as “The organic light emitting display panel of claim 9, wherein a second light emitting part provided in the emitting area includes an area in which the first electrode overlaps the inclined portion 

Regarding claim 24, Lin discloses an organic light emitting display panel (6; see Lin, FIG. 6) including an active area with a subpixel (6), comprising:
a substrate (102, FIG. 6);
an insulation film (610F+104, ¶¶ [0049] and [0050]) disposed on the substrate (102) and including at least one concave portion (a concave portion where 606 is, FIG. 6), the at least one concave portion including a flat portion (a bottom portion) and an inclined portion (a sidewall portion) surrounding the flat portion (the bottom portion) in at least one subpixel of the active area (FIG. 6);
a first electrode (612) disposed on a portion of the concave portion (FIG. 6) and a surrounding portion disposed around the concave portion in the at least one subpixel area (FIG. 6), the first electrode (612) including at least one protrusion on a surface thereof (FIG. 6);
a bank (624, FIG. 6) including a second portion disposed on the insulation film (610F+104) and the first electrode (612) in an area corresponding to the surrounding portion (FIG. 6); and
an organic layer (114, ¶ [0056]) overlapping the concave portion (FIG. 6) and disposed on the first electrode (612).
Lin is silent regarding a plurality of subpixels; the bank (624) including a first portion disposed on the first electrode (612) in an area corresponding to a portion of the 
Choi, however, discloses an organic light emitting display panel (see Choi, FIG. 3), comprising a plurality of subpixels (¶¶ [0086] and [0101]); a bank (223, FIG. 3) including a first portion disposed on a first electrode (221, ¶ [0085]) in an area corresponding to a portion of a concave portion (FIG. 3), wherein a height of an inclined portion of the concave portion is larger than or equal to a height of a second portion (a portion above 219) of the bank (223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a plurality of subpixels and form Lin’s bank including a first portion disposed on the first electrode in an area corresponding to a portion of the concave portion, wherein a height of an inclined portion of the concave portion is larger than or equal to a height of a second portion of the bank, as taught by Choi, in order to further define the pixel emitting area.
Note: “corresponding to” is interpreted as “overlapping in a plan view.” “a first electrode disposed on a portion of the concave portion and a surrounding portion disposed around the concave portion in the at least one subpixel area” recited in lines 9-11 is interpreted as “a first electrode disposed on a portion of the at least one concave portion and a surrounding portion of the insulation film around the at least one concave portion in the at least one subpixel area.” Also, “the concave portion” in lines 16 and 19 is interpreted as “the at least one concave portion.”


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG-Pub No.: 2021/0098650 A1, hereinafter, “Lin”) in view of Choi et al. (US PG-Pub No.: 2014/0353595 A1, hereinafter, “Choi”), as applied to claim 1 above, and further in view of Takagi et al. (US PG-Pub No.: 2010/0102335 A1, hereinafter, “Takagi”).
Regarding claim 20, Lin in view of Choi discloses the organic light emitting display panel of claim 1.
Lin in view of Choi is silent regarding that the organic light emitting display panel further comprises an auxiliary electrode disposed under the insulation film, and the second electrode contacts the auxiliary electrode through a hole formed in the insulation film and the bank to expose the auxiliary electrode.
Takagi, however, discloses an organic light emitting display panel (see Takagi, FIG. 10), comprising an auxiliary electrode (24, ¶ [0080]) disposed under an insulation film (22, FIG. 10), and a second electrode (25, ¶ [0080]) contacts the auxiliary electrode (24) through a hole (26A, FIG. 10) formed in the insulation film (22) and a bank (15, FIG. 10) to expose the auxiliary electrode (24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic light emitting display panel of Lin in view of Choi further comprising an auxiliary electrode disposed under the insulation film, and the second electrode contacts the auxiliary electrode through a hole formed in the insulation film and the bank to expose the auxiliary electrode, as taught by Takagi, in order to suppress voltage drop (Takagi, ¶ [0082]).

Allowable Subject Matter
Claims 4-8, 11-14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Please see 35 U.S.C. 112 rejections above for Examiner’s interpretation regarding the claim limitation and the allowable subject matter.

Claims 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Please see 35 U.S.C. 112 rejections above for Examiner’s interpretation regarding the claim limitation and the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIA L CROSS/Examiner, Art Unit 2892